Opinion of the Court.
The'Chief Judge delivered the opinion of the Court,
The Court consider, that the Justice of the Peace had no power, under the statute of 1787, on motion for new bail, to take the recognisance declared upon. The second exception in demurrer being well taken, in the united opinion of the Judges, and going to the cause of action, the Court waive any opinion .upon the other points.
Let judgment be entered, that the plaintiffs’ declaration is insufficient, and that defendants have their costs,*

 Vide further report of this cause on reserve — ,Rutland £gunty, July adjourned, term, A- D. 180?. Vide names <?f cases.